Mr. Justice Matchett delivered the opinion of the court. 3. Architects and engineers, § la*—what does not constitute dishonest practice 6y architect. A single transaction, although consisting of the sale of four sets of plans of two buildings, does not constitute “dishonest practices’’ within the meaning of the Architects’ Licensing Act (J. & A. K 484). 4. Architects and engineers, § la*—when citation in proceeding to revolee architect’s license is insufficient. A citation issued in a proceeding to revoke an architect’s license for “dishonest practices” is insufficient where it fails either to allege a fraudulent intent on his part or to set up facts from which such fraudulent intent may be inferred.